Whaley, Judge,
delivered the opinion of the court.
The plaintiff brings this suit to recover the salary of a position in the Government from which he was dismissed; for the clearing of his record; restoration to his former position; reimbursement for certain equities in real property, and compensation for suggestions made to high officials of the Government.
The allegations of the petition show the plaintiff was employed as an auditor and accountant in the Income Tax Bureau at an annual salary of $3,400; that charges in writing were filed against and served upon him and that he filed a written reply thereto; that upon consideration of the charges and answer 'the plaintiff was dismissed from the service for insubordination, disrespect, and abuse to a superior officer of the Bureau.
For the sake of clarity this may be designated as plaintiff’s first cause of action.
*415It has been repeatedly held that this court has no jurisdiction to try the title to office. The employee’s remedy is in a court of competent jurisdiction to try the right to the office and an unreasonable delay in bringing such a proceeding constitutes laches. Goodwin v. United States, 76 C. Cls. 218 and cases cited.
The second cause of action alleges that during plaintiff’s service in the Bureau he sent to high officials, over the heads of his superior officers, certain suggestions in writing and that these suggestions were adopted and put into effect and, as a result thereof, the country at large was made prosperous by billions of dollars and that the reasonable value of these suggestions is ten million dollars. These suggestions were conceived and conveyed during his tenure of office. There is no breach of the copyright law alleged. There is no allegation of any agreement express or implied for payment. The plaintiff has received his salary in full to the date of his discharge from the service of the Government.
The petition fails to allege a cause of action within the jurisdiction conferred on this court by Sec. 250, Title 28 of the United States Code, Sec. 145 of the Judicial Code.
The petition is dismissed. It is so ordered.
Williams, Judge; Littleton, Judge; Green, Judge; and Booth, Chief Justice, concur.